COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Michael Brent Brown V. The State of Texas

Appellate case number:    01-15-00042-CR

Trial court case number: B-140443-R

Trial court:              163rd District Court of Orange County

Date motion filed:        December 23, 2015

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack, Justices Jennings, Keyes, Higley, Bland, Massengale,
                   Brown, Huddle, & Lloyd


Date: January 21, 2016